Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-24 are currently pending and the original claims filed 03/12/2021 are acknowledged. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claims 1-3, 7-9, 14, 20, 21, 23 and 24 are objected to minor informalities. 
Claim 1 recites “1. 1. A pharmaceutical composition …and one or more pharmaceutical excipients, and a nucleophilic and/or basic agent …” which should have written as “1. A pharmaceutical composition … one or more pharmaceutical excipients, and a nucleophilic and/or basic agent …” 
Claims 1-3, 7-9, 14, 20, 21, 23 and 24 recites abbreviations “DPP-4” should be spelled out at the first encounter in the claims. 
Claim 8 recites “saxagliptin alogliptin” which should have written as “saxagliptin, alogliptin”. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Each of claims 1 and 22 recites “A pharmaceutical composition comprising or made from a DPP-4 inhibitor …” It appears that something is missing after “comprising”. That is, it is not clear “comprising what”? Comprising a DPP-4-inhibibor …?  Or composition made from DPP-4-inhibitor …? The examiner suggests removing “or made from” from claims 1 and 22. Appropriate correction is requested. 
Further, each of claims 5 and 12 reciting “the buffering agent” lacks sufficient antecedent basis.  
Dependent claims 2-21, 23 and 24 are indefinite due to vagueness of base claims 1 and 22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (b) A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7, 8 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kowalski et al. (WO2006/135693A2, IDS of 01/09/2020 is of record in a parent application no. 16676643).

Applicant claims including the below claim 1 filed 03/12/2021:

    PNG
    media_image1.png
    188
    1095
    media_image1.png
    Greyscale


Prior Art
Kowalski teaches a composition comprising DDP-4 inhibitors in free form, glitazone, preferably pioglitazone which is thiasolidinone drug or metformin which is biguanidine, both drugs read on the instant partner drug and metformin such as biguanide, pharmaceutically acceptable microcrystalline cellulose which reads on the instant excipient, and pharmaceutically acceptable sodium starch glycolate, and magnesium stearate which reads on the instant basic agent and when with such basic agent, it is implicit that the DDP-4 inhibitors would be stabilized in the absence of evidence to the contrary (claims 1-4 and 72 of prior art) (instant claims 1-4).  MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
LAF237=vildagliptin: 1-[[(3-Hydroxy-1-adamantyl) amino]acetyl]-2-cyano-(S)-pyrrolidine (claims 18-19 of prior art) (instant claims 7-8); and the composition is provided in a tablet form which is multi or two (2) layers tablet (claims 71-72 of prior art)(instant claim 17). 
In light of the foregoing, instant claims 1-4, 7, 8, and 17 are anticipated by Kowalski. 

Claims 1-4, 7, 8, 10, 11, and 17-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Joshi et al. (WO2007/041053A2, published in 2007, IDS of 01/09/2020 is of record in a parent application no. 16/676643) as evidenced by Colorcon ([retrieved from website:  http://www.colorcon.com/products-formulation/all-products/film-coatings/immediate-release/opadry, published on 2015-05-20], IDS of 01/09/2020 is of record in a parent application 16/676643). 




Applicant claims including claim 1 filed 03/12/2021: 

    PNG
    media_image1.png
    188
    1095
    media_image1.png
    Greyscale


Prior Art
Joshi teaches a pharmaceutical composition for treating diabetes (e.g., abstract, last paragraph at page 11) comprising a DPP-4 (dipeptidylpetidase-4) inhibitor, preferably vildagliptin (LAF 327 at page 33, last 2 lines) which reads on DPP-4 inhibitor having amino group, a metformin or metformin HCl (bridging paragraph pages 1-2 and the following Tables 3-4 at page 49) which reads on the claimed partner drug, one or more excipients such as magnesium stearate, film coating such as Opadry premix, etc. which reads on the claimed excipients and basic agent. In the below embodiment (Tables 3-4), Joshi teaches the instantly claimed film coated tablet composition comprising DPP-4, partner drugs such as metformin hydrochloride, basic agent magnesium stearate, and excipients such as Opadry Premix film coating. When with such basic agent, it is implicit that the DDP-4 inhibitors would be stabilized in the absence of evidence to the contrary. MPEP 2112.01 II and In re Spada above. Further as evidenced by Colorcon, the Opadry Premix Film Coating System contains film coating polymer, plasticizer and pigment. Further in the Table, metformin is used in an amount of 500mg or 1000mg which is identical to the claimed range (instant claims 1-4, 7, 8, 10, 11 and 17-19).  


    PNG
    media_image2.png
    760
    687
    media_image2.png
    Greyscale
 
In light of the foregoing, instant claims 1-4, 7, 10, 11 and 17-19 are anticipated by Joshi. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Joshi et al. (WO2007/041053A2, published in 2007, IDS of 01/09/2020) as evidenced by Colorcon ([retrieved from website:  http://www.colorcon.com/products-formulation/all-products/film-coatings/immediate-release/opadry, published on 2015-05-20, last access date: 2019-06-04]), as applied to instant claims 1-4, 7, 8, 10, 11 and 17-19 in view of Himmelsbach et al. (US2004/0097510A1, published in 2004, IDS of 01/09/2020) and further in view Pearson et al. (US published application no. 2003/0078269A1, published in 2003, 06/14/2018) and Troup et al. (US2006/0159746A1, 01/09/2020). 

Applicant claims as noted above.  

Determination of the scope and content of the prior art
(MPEP 2141.01) 
Joshi was discussed above with respect to claims 1-4, 7, 8, 10, 11 and 17-19. 
Additionally, Joshi teaches the metformin hydrochloride is present in an amount of 76.3%, 82.7%, 82.51%, 85.6%, 85.51%, 86.3%, or 87.8% (Tables) in the tablet in which the prior art amount overlaps the instant range of 47-85% or about 85%.  Joshi teaches the composition comprises the pharmaceutical excipients including binder, disintegrant, fillers, glidant, lubricant … etc. (first full paragraph on page 18 (middle paragraph at page 19), which reads on the claimed excipients. For example, as the lubricant, magnesium stearate is used in an amount of about 1% (second paragraph on page 13 and last paragraph on page 19) which overlaps the claimed range of 0.7-1.5%;  as the binder, starches are in an amount of about 1-about 40% (fourth paragraph on page 18) which is within the claimed range of 3.9% to 8.1%; as the fillers, mannitol in an amount of about 15-about 40% (fifth paragraph on page  18) which overlaps the claimed range of total 2.3-5.9%, 0-4.4%, or 0-33%; as the disintegrant, PVP (=copovidone) in an amount of about 2% to about 20% (second paragraph on which overlaps the claimed range of 0.1-0.5% (instant claims 15-16 & 23). The composition of Joshi can be in the form of unit dosage form such as tablet (fourth paragraph on page 22), which reads on the claimed solid pharmaceutical composition. Further, Joshi teaches DPP-4 inhibitor is used in an amount of layer 25-100mg (middle paragraph on page 17) and metformin is used between 50-2000 mg (middle paragraph on page 38) and the term “metformin” refers to metformin or a pharmaceutically acceptable salt thereof such as the hydrochloride salt (the fourth paragraph on page 1) and therefore the amount range 50-200mg of metformin hydrochloride overlaps or lie inside the claimed ranges of about 100-about 1500mg (instant claims 20 and 23, in part). Joshi teaches the tablet can additionally be film coated and the formulation represents one of the layers of bilayer or tri-layers tablet (the last second and third paragraphs on page 25) (instant claim 17). Joshi teaches 90% of DPP-4 inhibitor (e.g., vildagliptin) has a particle distribution of less than 250 micrometer (page 25, second para) (instant claim 22). Joshi further teaches low friability and improved hardness/crushing strength (page 32, lines 15-18) and for example, the tablet hardness is between 60 and 340N and the tablet friability is lower than 0.8% which overlaps the claimed range of lower than or equal to 0.5% and the tablet thickness is between 4.5-8.3mm (page 38, lines 3-7 from the bottom) which overlaps the claimed range of about 5.7 to about 8.4mm; the core weight of 605-606mg (Table 3-2), 993-994mg (Table 3-3), 1159-1160mg (Table 3-4), 968mg (Table 3-5) which is within the claimed range of about 590-about 1180mg, and the disintegration time has less than equal to twenty minutes which is identical to the claimed range, and corresponding to about 147N – 343N resulted in acceptable friability of less than 1.0% after five hundred drops (page 43, lines 11-20) which overlaps the claimed range of higher than or equal to 100N (instant claim 20). Further the tablet has at least 70% of vildagliptin is dissolved within 30 minutes and at least 80% of metformin HCl is dissolved within 45 minutes  (first paragraph on page 39) (instant claim 21). Tablets may be plain, film or sugar coated bisected, embossed, layered or sustained-release (last paragraph on page 12). Although this prior art does not teach immediate release form, it would obvious from the standpoint of the ordinary artisan because the release form is determined depending on the intended use, type and properties of drug and ingredients, formulation type, etc.  The tablet composition is prepared by dry granulation or wet granulation where a fluid bed drying, and granules are prepared (see entire document) (instant claim 23, in part).  Please note that “optionally said granules prepared by fluid bed granulation” is a product-by-process which is not limiting the granules instantly claimed. 
Himmelsbach teaches substituted xanthine of formula (1) which has an inhibitory effect on the activity of the enzyme of DPP-4 inhibitor and is used for the prevention or treatment of diseases such as diabetic complications ([0297]). One example of xanthines of formula (I) of Himmelsbach is 1-[(4-methylquinazolin-2-yl)methyl]-3-methyl-7-(2-butyn-1-yl)-8-(3-(R)-aminopiperidin-1-yl)-xanthine ([0245]) which is the claimed compound (a); and the dosage of active xanthine of formula (1) is 1-100mg or 1-1000mg ([0300]) which may overlap the claimed ranges of 1mg, about 2.5mg or 5mg or 10mg or about 0.2-0.4% or about 0.1-0.5% (instant claims 8, 20 & 23).  
Pearson teaches a pharmaceutical composition for preventing and treating insulin resistance and diabetes mellitus, comprising metformin and L-arginine complexes (e.g., [0341], [0415], claims 4, 6, 7, 9, etc.) in which L-arginine increases the effectiveness, efficiency and safety of metformin (e.g., [0300], [0341], [0421], [0621]-[0656]) and also stimulates insulin secretion and improves insulin sensitivity ([0418]). L-arginine of Pearson is reading on the claimed basic amino acid agent (instant claims 5, 6, 12, 20, 22 and 23). L-arginine of Pearson is used in an amount of 75mg-3100mg (claim 6 of Pearson) which is reading on the claimed amount of about 25 or about 50mg (instant claims 10 and 11). Further, Pearson teaches that the dosage form is a substantially homogeneous single layer tablet ([0609]) which is reading on the claimed monolayer tablet (instant claim 18).  
Troup teaches a method of treatment of metabolic disorders and in particular type 2 diabetes and conditions   ([0001] and claims 9 & 13) by a pharmaceutical composition (a) at least one of linolenic, linoleic, conjugated linoleic acid, arachidonic, eicosapentaenoic acid or docosahexaenoic acid, (b) at least one of phenylalanine, valine, arginine, leucine or isoleucine in free and/or salt form, and optionally (c) at least one diabetes medicine chosen from at least one of nateglinide, metformin or a 4-hydroxy-isoleucine source (claim 1) and DPP-IV inhibitors ([0019]) and the amino acid stimulates insulin secretion ([0002]) and it includes acids chosen from at least one of isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophane, valine, or histidine, or e.g. conditionally essential amino acids in free form or pharmaceutically or nutritionally acceptable salt form chosen from at least one of tyrosine, cysteine, arginine, or glutamine, alone or in combination with intact protein ([0016]); the amino acid amount ranges from about 1%-to about 40% ([0043]) and e.g., arginine may be used in an amount of about 5mg to about 100mg/kg body weight/day ([0048]) which overlaps or lies inside the instant range of about 2% or 0.07 to 2.2% or about 1-50mg or about 1 to about 25mg (instant claims 5, 6, 12, 20, 22 and 23). The composition can include buffers or agents for pH adjustment ([0083]) (instant claim 3). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between Joshi and the claimed invention is that Joshi does not expressly teach that DPP-4 inhibitor is 1-[(4-methylquinazolin-2-yl)methyl]-3-methyl-7-(2-butyn-1-yl)-8-(3-(R)-aminopiperidin-1-yl)-xanthine and its amounts (‘mg’ and ‘%’) of instant claims 8 and 22, and lower amount of DPP-4 of instant claims 9, 20 and 23; and 47-85% of metformin hydrochloride of instant claim 23. The deficiencies of Joshi are cured by the above teachings of Himmelsbach. 
2. The difference between Joshi or Joshi with Himmelsbach and the claimed invention is that the teachings of applied art do not expressly teach that the composition includes a basic amino acid having an intramolecular amino group and alkaline characteristics such as L-arginine (the claimed amino acid) and its amount as instantly claimed or buffering agent; and that the tablet is single layer as instantly claimed.  These deficiencies of Joshi or Joshi with Himmelsbach are cured by the above teachings of Pearson and/or Troup. 

4. The difference between the combined teachings of the applied art do not expressly teach specific embodiments of instant claims 20 and 22-23.  
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of skill in the art at the time of the invention was made to substitute the DPP-IV inhibitor of Joshi to the basic amino acid (a) of Himmelsbach to arrive at the current invention as a matter of design or choice (unless there is evidence that the DPP-4 inhibitor of Himmelsbach is more effective that the DPP-4 inhibitor of Joshi). 
One of skill in the art would have been motivated to do this because both references belong to the same field of endeavor, i.e., prevention or treatment of diabetes and the use of the claimed DPP-4 inhibitor has no change in the functions of DPP-4 inhibitor as supported by applicants' disclosure (see the first embodiment, the claimed specific compound,  at page 11 of the instant specification and the second embodiment, vildagliptin of Joshi at page 12 of the instant specification) and thus, replacing the DPP-4 inhibitor of Joshi with the claimed specific compound of Himmelsbach would have yielded no more than the predictable results to an artisan at the time of the invention was made, in the absence of evidence to the contrary.  
In addition, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use lower amounts of DPP-4 inhibitor to avoid prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to adjust or optimize the amounts of DPP-4 inhibitor of the prior art in the pharmaceutical composition with the claimed range of “0.1-0.5%” and “0.2-0.4%” with a reasonable expectation of success because Himmelsbach teaches 1-5 mg of DPP-4 inhibitors and such amounts of “0.1-0.5wt%” and “0.2-0.4%” can be varied depending on the intended purpose, other ingredients used, type of pharmaceutical composition. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the claimed ranges are obvious. 
Further, Joshi teaches the metformin hydrochloride is present in an amount of 76.3%, 82.7%, 82.51%, 85.6%, 85.51%, 86.3%, 87.8% (Tables) in the tablet which overlaps and is close enough to the claimed amount of 47-85%.  MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). A prima facie case of obviousness exists where the claimed ranges and prior art ranges are overlaps do not overlap but are close enough Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
2. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the combined composition of Joshi or Joshi with Himmelsbach to further include an additional L-arginine from Pearson/Troup, particularly because L-arginine increases the effectiveness, efficiency and safety of metformin and stimulates insulin secretion and improves insulin sensitivity in the composition as taught by Pearson and L-arginine also stimulates insulin secretion as taught by Troup. 
Further, with respect to “about 1 to about 25 or about 50mg of L-arginine”,  use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991). In the instant case, there is no prior art teaching that would limit the range recited in instant claims 10 and 11 solely to between 1mg and 25mg or 50mg. Accordingly, the range recited by instant claims is interpreted broadly. Thus, 75mg taught by Pearson reasonably encompasses the claimed "about 1 to 25mg or 50mg”. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to adjust or optimize the amounts of L-arginine in the pharmaceutical composition with the claimed range of “2%” and “0.07-2.2%” 
3. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust or optimize the ratio of DPP-4: L-arginine without undue experimentation and produce the claimed invention. 
One of ordinary skill in the art would have been motivated to do so because based on the combined teachings of the applied art (Himmelsbach teaches overlapping amount 1-100mg of DPP-4, and Pearson teaches 75-3100mg of amino acid and Troup teaches overlapping amount 5-100mg of amino acid such as arginine), and accordingly, when 5mg of DPP-4 inhibitor and 75mg of L-arginine would be used in the composition, the ratio of DPP-4 inhibitor and L-arginine would also be 1:15 which lies inside the claimed range of about 1:15 to about 10:1, about 1:10 to about 10:1, about 1:20 to about 10:1, in the absence of criticality evidence.  
4. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the combined teachings with the specific embodiments as instantly claimed because the combined teachings provide the claimed 
Further, the applied art does not expressly teach statins, ARBs as the partner drug, L-lysine and L-histidine as the basic agent or buffering agent, it would be obvious from the teachings of the applied art because the applied art teaches partner drugs such as biguanide and thiazolidinones, and basic agent or buffering agent such as arginine and therefore, selection of other partner drug and buffering agent would be an obvious variation and also a matter of design or choice and would have yielded no more than the predictable results, in the absence of evidence to the contrary. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of patent no. 9155705B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: instant claims and patent ‘705 claims require the same ingredients DPP-4 inhibitor, partner drug (metformin hydrochloride), excipient, basic agent (arginine) with overlapping amounts thereof. Since patent ‘705 limits the said ingredients to the specific components, it is considered a narrow scope, and thus, the double patenting rejection is an anticipatory type of rejection. 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of patent no. 9555001B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: instant claims and patent ‘001 claims require the same ingredients DPP-4 inhibitor, partner drug (metformin hydrochloride), excipient, basic agent (arginine) with overlapping amounts thereof. Since patent ‘001 limits the said ingredients to the specific components, it is considered a narrow scope, and thus, the double patenting rejection is an anticipatory type of rejection. 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of patent no. 9415016B2.


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of patent no. 10022379B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: instant claims and patent ‘379 claims require the same ingredients DPP-4 inhibitor, partner drug (metformin hydrochloride), excipient, basic agent (arginine) with overlapping amounts thereof. Since patent ‘379 limits the said ingredients to the specific components, it is considered a narrow scope, and thus, the double patenting rejection is an anticipatory type of rejection. 
 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of patent no. 10973827B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: instant claims and patent ‘827 claims require the same ingredients DPP-4 inhibitor, partner drug (metformin hydrochloride), excipients (binder, fillers, lubricant and glidant), basic agent (arginine) with overlapping amounts thereof. Since patent ‘827 limits the said ingredients to the specific components, it is 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KYUNG S CHANG/Primary Examiner, Art Unit 1613